             Case 1:19-cv-06512 Document 1 Filed 07/12/19 Page 1 of 2




                                                     1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------X

UNITED STATES OF AMERICA,                                        COMPLAINT

                             Plaintiff,                          Civil Action No.
                                                                 CV-
               - against -

Glen T. Bracken

                    Defendant.

----------------------------X

               The United States of America alleges that:

               FIRST:             Jurisdiction is conferred upon this Court pursuant to Title 28,

United States Code, Section 1345.

               SECOND:            On information and belief, the Defendant resides within the

Southern District of New York at 100 Asch Loop, Apt 23B, Bronx, New York 10475.

               THIRD:          This lawsuit is filed for a sum certain due the Plaintiff.

               FOURTH:            The Defendant owes the United States the sum of $26,035.52 due

to the overpayment of Social Security benefits as itemized in the Certificate of Indebtedness,

incorporated herein by reference, annexed hereto as Exhibit A.

               FIFTTH:            No part of the aforesaid sum has paid, although duly demanded.

               WHEREFORE, the United States demands judgment against defendant as

follows:

       1.      For the sum of $26,035.52;

       2.      Post-judgment interest, pursuant to 28 U.S.C. ' 1961 at the legal rate then in
            Case 1:19-cv-06512 Document 1 Filed 07/12/19 Page 2 of 2




                                                 2


      effect, from the date of entry of judgment until the judgment is paid in full;

      3.     Administrative costs of suit; and

      4.     Such other relief as this Court may deem just and proper.



Dated: New York, New York
       July 12, 2019

                     Respectfully submitted,

                                     BY: /s/ John S. Manfredi
                                     John S. Manfredi
                                     ATTORNEY FOR THE UNITED STATES OF
                                     AMERICA
                                     Manfredi Law Group, PLLC
                                     302 East 19th St. Suite 2A
                                     New York, New York 10003
                                     PH: 347 614 7006
                                     Fax 347 332 1740
Case 1:19-cv-06512 Document 1-1 Filed 07/12/19 Page 1 of 2




                      Exhibit A
Case 1:19-cv-06512 Document 1-1 Filed 07/12/19 Page 2 of 2
                        Case 1:19-cv-06512 Document 1-2 Filed 07/12/19 Page 1 of 2

01ÿ334ÿ56789ÿ4 ÿÿÿÿÿ8ÿ0
                                    ÿ0!ÿ"ÿ#76ÿ16
                                        ÿÿÿ$ÿÿ$c$d$e$fg$h$i$j$ÿkl
                                                               $ÿmfiln"fÿdoÿÿph
                                                                                    !ÿ$qÿ
                                                                                       $$rd
                                                                                         $$$is$$$$ÿ
                tuvwxyÿ{w|wx}ÿ~ÿxv|                                  
                                                                          
                                                                          
                                                                          
                        %&'()*(++,-.                                      
                            89                                             8ÿ0ÿ9
                    xuÿÿ|xu                                        
                                                                          
                                                                          
                                                                          
                                                                          
                       /0+0)1')*,-.                                       
                                           2344562ÿ86ÿ9ÿ:8;8<ÿ9:=856
>ÿ,/0+0)1')*?-ÿ)'A0ÿ')1ÿ'11B0--.xuÿ}
                                         ÿÿ|xu
                                           ÿ~~ÿwÿ
                                    ~uÿxÿ~ÿÿÿ


        0ÿCÿ#ÿD77ÿ!7EÿFÿG9
        H#ÿ ÿEGÿ!7"ÿ7"87ÿ!ÿ#ÿÿÿGÿ5ÿFÿ#7ÿEGÿGÿ"7787EÿÿIÿ"ÿ4ÿEGÿ!ÿG
"7ÿ#7ÿ7Eÿ7ÿ"ÿÿ7Eÿ7ÿF7GJÿ"ÿÿ!!7"ÿ"ÿ7KG77ÿ!ÿ#7ÿ7Eÿ7ÿE7"D7EÿÿL7E9ÿ69ÿ89
M9ÿ ÿ55ÿ"ÿ5NÿIÿGÿÿ7"87ÿÿ#7ÿK!!ÿÿC7"ÿÿ#7ÿ#7EÿKÿ"ÿÿÿE7"ÿ67ÿ ÿ!
#7ÿL7E7"ÿ67ÿ!ÿ8ÿM"7|
                                 Eu"79xÿÿy#
                                              v
                                              ÿ7|ÿÿ
                                                  
                                                     C7~"ÿ"ÿÿ
                                                                 ÿÿD7ÿ7"87Eÿÿ#7ÿK!!ÿ"ÿK!!Oÿ"7GJ
C#7ÿ7ÿEÿEE"7ÿ"7> ÿÿÿÿÿÿ|}wÿwÿ{wÿ{vwxÿ
                                    ÿÿÿÿÿxÿ~ÿxÿ~ÿ


       !ÿGÿ!ÿÿ"7KEJÿPEF7ÿDGÿE7!ÿCÿD7ÿ77"7EÿFÿGÿ!"ÿ#7ÿ"77!ÿE7E7Eÿÿ#7ÿK9ÿ
Qÿÿÿ!7ÿG"ÿC7"ÿ"ÿÿC#ÿ#7ÿ"9

                                                                                RSTUVÿWXÿRWYUZ
  7>
                                                                                              [(\)'*]B0ÿ^+ÿR&0B_ÿ^Bÿ/0`]*aÿR&0B_
                        Case 1:19-cv-06512 Document 1-2 Filed 07/12/19 Page 2 of 2

01ÿ334ÿ56789ÿ4 ÿÿÿÿÿ8ÿ0ÿ57ÿ
8ÿ0ÿ9
                                                    !ÿ!ÿ#$%&'$
                ()*+,ÿ,./0+12ÿ,*1345ÿ210ÿ6.ÿ7+4.5ÿ8+0*ÿ0*.ÿ/1390ÿ324.,,ÿ9.:3+9.5ÿ6;ÿ<.5=ÿ>=ÿ?+@=ÿA=ÿBÿ(4CC
        DEÿÿFGÿHIJKLÿNOÿPIQPRPQSJTÿJIQÿUPUTLVÿPOÿJIWX
YÿG7787Zÿ[\ÿ7ÿÿHQJULX                                      9
        ] ^ÿ_7G\ÿ7G87ZÿE7ÿÿÿE7ÿZ8ZÿÿH`TJaLX
                                                                            ÿHQJULX                         bÿG
        ] ^ÿ7FÿE7ÿÿÿE7ÿZ8ZcÿG7Z77ÿGÿÿ_7ÿFÿ[Z7ÿYEÿHIJKLX
                                                            dÿÿ_7GÿFÿ[7ÿ7ÿZÿZG7ÿYEÿG7Z7ÿE7G7d
        ÿHQJULX                       dÿZÿ7Zÿÿ_\ÿÿE7ÿZ8ZcÿÿeYÿZZG7bÿG
        ] ^ÿ7G87ZÿE7ÿÿÿHIJKLÿNOÿPIQPRPQSJTX                                                                 dÿYEÿ
        ÿZ77Zÿ[\ÿYÿÿ7_ÿ7G87ÿFÿ_G7ÿÿ[7EFÿFÿHIJKLÿNOÿNfgJIPhJUPNIX
                                                                            ÿHQJULX                         bÿG
        ] ^ÿG7G7ZÿE7ÿÿ7i77Zÿ[77                                                                        bÿG
        ] 1E7GÿHj`LaPOWXk
                                                                                                                                9
          l\ÿF77ÿG7ÿm                        FGÿG87ÿZÿm               FGÿ7G87dÿFGÿÿÿFÿm     tutt         9
          ^ÿZ7G7ÿZ7Gÿ_7\ÿFÿ_7GnG\ÿEÿEÿFGÿÿG79
o7p
                                                                                   qLfRLfrjÿjPgIJUSfL

                                                                                 sfPIULQÿIJKLÿJIQÿUPUTL


                                                                                   qLfRLfrjÿJQQfLjj
0ZZÿFGÿG7GZÿ7_7Zÿ7G87dÿ7p
JS 44ClSDNY                            Case 1:19-cv-06512 Document   1-3 Filed
                                                             CIVIL COVER SHEET07/12/19 Page 1 of 2
REV.06/01/17
                               The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing:rnd service of pleadings or
                               other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                               United States in September 1974. is required for use of the Clerk of Court for the purpcse of initiating the civil docket sheet,



PLAINTIFFS                                                                                                     DEFENDANTS
United States oi America                                                                                       Glen T. Bracken


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE                                                NUMBER             ATTORNEYS (IF KNOWN)
Manfredi Law Group, PLLC
302 East 19th Street, Suite 2A
New York NY 10003 347 614 7006
CAUSE OF ACTION (CITE THE U.S, CIVIL STATUTE UNDER WHICH YOIJ ARE FILING AND WRITE A I3RIEF STATEMENT OF CAUSB
                                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Title 28, United States Code, Section 1345; Recovery of Social Security benefits

                                                                                                                                                                                  Judge Previously Assigned
Has     this action, case, or proceeding, or one essentially the same been previously filed in SDNy at any time?                                             No!ves[|
lf yes, was this case Vol.             I            lnvol.   !      Dismissed. No     f]   Yes   I    lf yes, give date                                                & Case No

ls   rxts   nru   trurtnrulnoNAL AREtrRATtoN cAsE?                       N"E               Yes   E
(PLACE AN [x] tN ONE BOX ?NLY)                                                             NATURE OF SUIT
                                       TORTS                                                                                                        ACTIONS UNOER STATUTES



CONTRACT                                   PERSONAL INJURY                      PERSONAL INJURY            FORFEITU RE/PENALTY                      BANKRUPTCY                           OTHER STATUTES
                                                                                [ ] 367 HEALTHCARE/
                                                                                PHART\,4ACEUTICAL PERSONAL I 625 DRUG RELATED                                                             I 375 FALSE Cl_AtMS
      110           INSURANCE              [   ] 310 ATRPLANE                                                ]                                      I   I 422 APPT AL
      124           MARINE                 [   ] 315 AIRPLANE PRODUCT           INJURY/PRODUCT LIABILITY                                                       28 LJSC 158                I 376 QUr TAI\/
                                                                                                            SEIZURE OF PROPEI]TY
      130           MILLER ACT                        LIABILITY                 [ ] 365 PERSONAL INJURY          21 USC 881                         [   ] 423 WITHDRAWAL                  I 4OO STATE
      144           NEGOTLABLE             [   ] 320 ASSAULT, LIBEL &                      PRODUCT LIABILITY
                                                                                                              t I 690 OTHER
                                                                                                                                                               28 USC 157                            REAPPORTION[,4 E NT
                    INSTRUMENT                        SLANDER                   I   I 368 ASBESTos peRsor'rlL                                                                             J   410   ANTITRUST
Ii    150           RECOVERY OF            [   ] 330 FEDERAL                               INJURY PRODUCT                                                                                 ]   430   BANKS & BANKING
                    OVERPAYT\,4ENT &                    EI\,4PLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                            I   450   CON/N,IERCE
                ENFORCEMENT                             LIABILITY                                                                                                                         I   460   DEPORT/\lON
                OF JUDGIJENT               { I 340     TVARINE                  PERSONAL PROPERTY                  ] B2O COPYRIGHTS                                                       I   470   RACKETE:ER INFLLJ-
[    ]151       MEDICARE ACT               [   ] 345 I/ARINE PRODUCT                                               ] 830 PAIENT                                                                      ENCED & CORRUPT
|    )152       RECOVERY OF                             LIABILITY               [ ] 370 OTHER FRAUD                ] 835 PATENT.ABBREVIATED NEW DRUG APPLICATION
                                                                                                                                                                                                     ORGANIZATION ACT
                DEFAU LTED                 [   ] 350 lvlOTOR VEHICLE            [ ] 371 IRUTH IN LENDING                                                                                            (Rtco)
                STUDENT LOANS              [   ] 355 TVOTOR VEHTCLE                                                ] 840 TRADEIMARK                                                       1480 CONSUIIIER CREDII
                (EXCL VETERANS)                        PRODUCT LIABILITY                                                                            SOCIAL SECURITY                       I   490    CABLE/SIATELLtTE TV
I    1153       RECOVERY OF                I   I 360 OTHER PERSONAL
                OVERPAY|llENT                           INJURY                  [   ] 380 OTHER PERSONAL       LABOR                                    I 861 HrA (13e5ff)                I 850 SECURTTTESi
                OF VETERAN'S               t   ] 362 PERSONAL INJURY,                      PROPERTY DAIVAGE                                             I 862 BLACK LUNG (923)                      COMMODITIFSi
                BENEFITS                             I\IED IMALPRACTICE         [   ] 385 PROPERIY DAMAGE      [   ] 710 FA|R LABOR                     I 863 DlwC/DIWW (405(s))                    EXCHAN GE
{    1160       STOCKHOLDERS                                                               PRODUCT LIABILITY               STANDARDS ACT                I 864 SS|D TTTLE XVI
                SUITS                                                                                          I   I 720 LABOR/r\.4Gr\,47               I 865 RSI (a05(9))
[y] 190         OTHER                                                           PRISONER PETITIONS                         RELATIONS                                                      ] 890 OTHER STATUTORY
                CONTRACT                                                        [ ],163 ALIEN DETAINEE         [   ] 740 RAILWAY LABOR ACT                                                       ACTtONTi
Il1e5           CONTRACT                                                        [ ] sl0 MoTroNS TO             [   ] 751 FAN,I|LY r\,4ED|CAL        FEOERAL TAX SUITS                     ] 891 AGRICULT URAL ACTS
                PRODUCT                    ACTIONS UNDER STATUTES                        VACATE SENTENCE       LEAVE     ACI   (FIVLA)
                LiABILITY                                                                28 USC 2255                                                    I 870 TAXES (U.S. Plarntrff or
[ ]1s6      FRANCHISE                      CIVIL RIGHTS                           ] 530 HABEAS  CORPUS         [   ] 790 OTHER LABOR                           Defendanl)                 1893 ENVTRON[,1ENTA]
                                                                                  ] 535 DEATH PENALTY                     LITIGATION                    1871 rRS--rHrRD PARTY                    MATTERS
                                           [ ] 44C OTHER         CtVtL RtcHTS     ] 540 N/ANDAMUS & OTHER      I   ] 791 EMPL RET INC                          26 USC 7609                I 895 FREEDOM OF
                                                        (Non-Prisoner)                                                    SECURITY Ai]T (ERISA)                                                  INFORI\ilATlON ACI
REAL PROPERTY
                                                                                                                                                                                          I 896 ARB|TRA,TtON
                                           [ ]441 VOING                                                        IMMIGRATION
I I 210             LAND                   [ ]442 EMPLOYN.4ENT                  PRISONER CIVIL RIGHTS                                                                                     ]    899 ADMINISTRATIVE
                                                                                                                                                                                              PROCEDURE ACTiREVI EW OR
                    CONDEMNATION           [ ] 443 HOUSTNG/                                                    [ ]462    NATUMLTZATON
                                                                                                                                                                                              APPEAL OF AGENCY DECISIOI
I] 220              FOREC.OSURE                           ACCOMMODATIONS        [ ]550 CrVrL RTGHTS                       APPLICATTON
I] 230              RENT LEASE &           [       ] 445 Atr,4ERlCANS WIIH      [ ]555 PR SON CONDtTtON [ ]465           OTHER il\,1t\,4tGIiATtON
                                                                                                                                                                                          [] 950 CONSITUTONALTTY Of
                    E.]ECTMENT                          DISABILITIES,           [ ] 560 C|VIL DETATNEE                    ACTIONS
                                                                                                                                                                                          STATE STAIUTES
tl 240              TORTS TO LAND                       EMPLOYIT,4ENT               CONDITiONS OF CONFINETIENT
tl 245              1 ORT PRODUCT

                    LIABIL]TY
                                               []446     AMERICANSWITH
                                                         DISABILITIES -OTHER
I I 290             ALL OTHER                  I   I 448 EDUCATTON
                    REAL PROPERTY




             Check if demanded in complaint:
                                                                                           DO YOU CLAIM THIS CASE lS RE:LATED TO A CIVIL CASE NOW PENDING lN S.D.N
             CHECK IF THIS IS ACLASS ACTION                                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
             UNDER F.R.C,P.23                                                               IF SO, STATE:

DE1\4AND              $$26,035.52                      9THER                                JUDGE                                                               DOCKET NUMBER

Check YFS only if demanded in complaint
JURY DEMAND:                   EYES E\O                                                     NOTE: You must also submil at the time of filing the Statement of Relatedness form (Form lH-32)
                      Case 1:19-cv-06512 Document 1-3 Filed 07/12/19 Page 2 of 2
(PLACE AN x //V ONE BOX ONLY)                                ORIGIN
                                                                                                         l,,4ultrdrstflcl [l 7 Appeal to Dist'rc:
El 1 originat fl I Re.oueo trom                nemanded
                                          ! 3 from      E 4 Reinstated or f-l $ Transferred   from [l
                                                                                                    L 6
                                                                                                      " Litigation u                    Judgc f'or
     Proceeding State Court                                 Reopened            (lipecify District)
                                                                                                         (Transferred           )       lVagistrate Judge

                  I a. ",, pariies represented :3:fl''"
                                                                                                    [ 8 trrtuttiOistrict Litigation (Direct File)
                  I b. at least one party
                               is pro se.
(PLACE   AN x /N oNE Box       ?NLY)                             BASIS OF JURISDICTION                                     IF DIVERSITY,INDICATE
E1 us pLATNTTFF E2              us.DEFENDANT           E3 rrornnleuESTroN !4                 olv'enstrv                    CITIZENSHIP BELOW,
                                                             (u.s. NoT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PAIITIES (FOR DIVE:RSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                  PTF DEF                                                             PTF DEF                                                PTF:   DEF
crlzENoFrHrssrArE []1 []1                       CTTTZENORSUBJECTOFA I13tl3                              INCORPORATED and PRINCIPAL PLACE     t I :' t   I5
                                                 FOREIGN COUNTRY                                        OF BUSINESS IN ANOTHER STATE

CITIZENOFANOTHERSTATE          I )2 I )2        INCORPORATEDoTPRINCIPALPLACE          t l4t l4          FORETGN   NATTON                     i 16 []        6
                                                 OF BUSINESS IN THIS STATE

pLATNTTFF(S) ADDRESS(ES) AND COUNTY(rES)

United States of America




DEFENDANT(S) ADDRESS(ES) AND COUNTY(rES)

Glen T. Bracken
100 Asch Loop, Apt 238
Bronx, New York 10475


DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH FIEASONABLE DILIGENCE, TO ASCERTAIN
IHE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                           COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18,20 or 21



check   one,    THIS ACTIOI+ SnOULo-eE ASSIGNED TO                              E WHrTE PL.ATNS                   E   MANHATTAN
                         ,/-
                                                                            ,   L,'
DAtE 7112t2019                                                                                  AD,MITTED TO PRACTICE IN THIS DISTRICT
                     -    srcnAflfr-r orlrroiNey oF         RECoRD
                                                                                                 []No                                        2006
                                                                                                 tX YES(DATEADMITTED       Mo.!]        Yr              I
RECEIPT #                                                                                        Attorney Bar Code # +eg+ggS


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                                   is so Designated.

Ruby J. Krajick, Clerk of Court by                                Deputy Clerk, DATED

uNtrED STATES DISTRICT COURT (NEW YORK SOUTHERN)
